DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Claims 9-22 in the reply filed on 12/30/20 is acknowledged.  The traversal is on the ground(s) that the subject matter is sufficiently related that search and examination of the entire application could be made without a serious burden.  The election/restriction of Groups I and II was written pursuant to lack of unity, which is governed by MPEP chapter 1800.  Pursuant to the differing descriptions of the groups, it may be seen that there is no inventive link between them (MPEP § 1850).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/19, 9/17/19, 4/6/20, and 6/9/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements. 

Specification
The abstract of the disclosure is objected to because the abstract is directed to Group I only and not elected Group II.  Correction is required prior to allowance.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:  the second to last line on page 5 says satisfies the condition of the following expression, it should be expressions because there are two of them.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto (US 2013/0107374), cited by applicant.
Regarding Claim 9:
Regarding Claim 11: Fukumoto discloses the invention as described in Claim 9 and further satisfies 1.0≤G1Arf/G1Arr≤10.0 (2.13, Table 4). 
Regarding Claim 14: Fukumoto discloses the invention as described in Claim 9 and further satisfies 15≤f2≤35 (26.5, Table 4). 
Regarding Claim 21: Fukumoto discloses the invention as described in Claim 9 and further teaches wherein the first B lens component is a cemented lens whose concave surface is directed toward the object side (L3+L4). 
Regarding Claim 22: Fukumoto discloses the invention as described in Claim 9 and further teaches binoculars (¶2) comprising an objective lens and the ocular lens according to claim 9 (¶2), a first and second lens barrel are implied as being inherent to the structure of binoculars.  

Allowable Subject Matter
Claims 10, 12-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a lens system with a negative first group and positive second group where the first group has a meniscus first lens with a convex surface toward the object side and a lens component with negative refractive power and the second group has a meniscus lens component with a concave surface directed toward the object side that satisfies the conditional expressions of claim 9,  the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 10, 12, 13, and 15-20, including satisfying the conditional expressions of Claims 10, 12, 13, and 15-17 or the additional structural limitations of claims 18-20 including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/13/21